Citation Nr: 0821340	
Decision Date: 06/30/08    Archive Date: 07/02/08

DOCKET NO.  06-02 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Daniels, Law Clerk





INTRODUCTION

The veteran had active military service from September 1969 
to March 1970, and from October 1978 to October 1993.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a May 2004 rating decision in which the RO, inter alia, 
granted service connection and assigned an initial 30 percent 
rating for PTSD, effective November 5, 2003.  In May 2005, 
the veteran filed a notice of disagreement (NOD) with the 
initial rating assigned.  A statement of the case (SOC) was 
issued December 2005.  In January 2006, the veteran filed a 
substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals).  The RO continued the denial of the claim 
for a higher rating in a February 2007 supplemental SOC 
(SSOC).  

In March 2007, the veteran requested a hearing before a 
Veterans Law Judge at the RO.  In a June 2007 letter, the 
veteran withdrew his request and asked that the RO continue 
with the traditional appeal.  See 38 C.F.R. § 20.704 (2007).

In October 2007, the veteran filed a motion to file evidence 
out of time.  In February 2008, the appellant's 
representative submitted to the Board a waiver of original 
jurisdiction by the RO, and , in March 2008, the appellant 
submitted additional medical evidence.  The Board accepts 
this additional evidence for inclusion in  the record on 
appeal.  See 38 C.F.R. § 20.1304 (2007).

Because the veteran has disagreed with the initial rating 
assigned following the grant of service connection for PTSD, 
the Board has characterized the issue on appeal in light of 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required. 

REMAND

The Board's review of the claims file reveals that additional 
development of the claim for a higher initial rating for PTSD 
is warranted.

The veteran and his representative contend that the veteran's 
service-connected PTSD is more severe than reflected in his 
current 30 percent disability rating.  The veteran last 
underwent VA psychiatric examination in September 2005; 
contrary to the representative's assertions (see May 2008 
brief), that examination was conducted in conjunction with 
the claim for higher ratting.  Since then, however, the 
appellant has submitted an October 2006 report from the 
Community Wellness Center that seems to suggest a worsening 
of his PTSD.  That record also reflects that, in addition to 
PTSD, the veteran has an Axis I diagnosis of major depression 
(a disability for which service connection has not be 
established.  However, there is no medical indication whether 
it is possible to distinguish the symptoms and effects of his 
PTSD.  See Mittleider v. West, 11 Vet. App. 181 (1998) 
(holding that if it is not medically possible to distinguish 
the effects of service-connected and nonservice-connected 
conditions, the reasonable doubt doctrine mandates that all 
signs and symptoms be attributed to the veteran's service-
connected condition).

To ensure that the record reflects the current severity of 
the veteran's PTSD, the Board finds that a more 
contemporaneous examination, with findings responsive to the 
applicable rating criteria, and that addresses the Mittleider 
question (noted above) is needed to properly evaluate the 
service-connected disability under consideration.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  

Hence, the RO should arrange for the veteran to undergo VA 
examination, by a psychiatrist, at a VA medical facility.  
The veteran is hereby advised that failure to report for the 
scheduled VA examination, without good cause, may result in 
denial of the o claim for higher rating (as the orginal claim 
will be decided on the basis of evidence of record).  See 38 
C.F.R. § 3.655 (2007).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.  If 
the veteran does not report for the scheduled examination, 
the RO must obtain and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and time of the 
examination sent to him by the pertinent VA medical facility. 

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding VA medical records.  The claims 
file currently includes outpatient treatment records from the 
VA Medical Center (VAMC) in Fayetteville, North Carolina, 
dated from March 2004 through February 2008.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, the RO must obtain all outstanding 
pertinent records since February 2008 from the Fayetteville 
VAMC, following the current procedures prescribed in 38 
C.F.R. § 3.159 (2007) as regards requests for records from 
Federal facilities.

Further, to ensure that all due process requirements are met, 
the RO should also give the veteran another opportunity to 
present information and/or evidence pertinent to the claim on 
appeal.  The RO's notice letter to the veteran should explain 
that he has a full one-year period for response.  See 
38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. 
§ 5103(b)(3) (West Supp. 2007) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  

The Board notes that it appears that some pertinent private 
treatment records from identified treatment providers may be 
missing.  In the veteran's initial claim, he reported that 
Dr. Timothy D. Carlson has been treating him for PTSD since 
October 2003.  In a November 2006 statement, the veteran also 
reported having received treatment for PTSD from the 
Community Wellness Center since October 2006.   Hence, the RO 
should specifically request that the veteran provide 
authorization to enable it to obtain pertinent private 
medical records from the identified providers that are not 
already in the record.

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2007).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  However, identification of specific actions  
requested on remand does not relieve the RO of the  
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  The 
RO's adjudication of the claim for a higher initial rating 
for PTSD should include consideration of whether "staged 
rating" (assignment of different ratings for distinct periods 
of time, based on the facts found), pursuant to Fenderson, is 
warranted. 

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the 
Fayetteville VAMC all records of 
evaluation and/or treatment of the 
veteran since February 2008.  The RO must 
follow the procedures set forth in 
38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

2.  The RO should send the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claim for a higher rating for PTSD that 
is not currently of record.,Tthe RO 
should specifically request that the 
veteran provide t signed authorization to 
enable it to obtain all outstanding 
records from Dr. Timothy D. Carlson and 
from the Community Wellness Center.  

The RO should explain the type of 
evidence that is the veteran's ultimate 
responsibility to submit. The RO's letter 
should also clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the veteran responds, the RO 
should assist the veteran in obtaining 
any additional evidence identified (and 
for which any necessary authorization has 
been provided), by following the current 
procedures set forth in 38 C.F.R. § 
3.159.  All records/responses received 
should be associated within the claims 
file.  If any records sought are not 
obtained, the RO should notify the 
veteran and his attorney that the records 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.

4.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
VA examination, by a psychiatrist, at a 
VA medical facility.The entire claims 
file, to include a complete copy of this 
REMAND, must be provided to the 
psychiatrist designated to examine the 
veteran, and the  examination report 
should reflect consideration of the 
veteran's documented medical history and 
assertions (to specifically include the 
veteran's description of his PTSD 
symptoms.  All necessary tests and 
studies, to include psychological 
testing, if warranted, should be 
accomplished (with all results made 
available to the psychiatrist prior to 
the completion of his or her report), and 
all clinical findings should be reported 
in detail.

The  examiner should specifically render 
findings with respect to the existence 
and extent (or frequency, as appropriate) 
of: memory loss; depressed mood; anxiety; 
panic attacks; sleep impairment; impaired 
judgment, speech, impulse control and/or 
thought processes; neglect of personal 
hygiene and appearance; suicidal 
ideation; and delusions and/or 
hallucinations.  The examiner also should 
render a multi-axial diagnosis, including 
assignment of a Global Assessment of 
Functioning (GAF) scale score 
representing the level of impairment due 
to the veteran's PTSD, and an explanation 
of what the score means.

The examiner should also provide an 
assessment of the severity of the 
veteran's PTSD, specifically commenting 
upon the impact of this condition on his 
employability; and express an opinion as 
to whether, at any point(s) since the 
November 5, 2003, effective date of the 
grant of service connection, the 
veteran's PTSD has increased in severity 
(and, if so, the approximate date(s) of 
any such change(s)).

In rendering the aforementioned findings, 
the physician should indicate whether it 
is medically possible to distinguish the 
symptoms and effects of the veteran's 
PTSD from his nonsevrice-connected major 
depression.  If not, the examiner should 
clearly indicate that the findings 
rendered are with respect to the 
veteran's overall psychiatric impairment. 

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

5.  If the veteran fails to report to the 
scheduled examination, the RO should 
obtain and associate with the claims file 
a copy(ies) of any notice(s) of the date 
and time of the examination sent to him 
by the pertinent VA medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readajudicate the higher rating 
claim on appeal in light of all pertinent 
evidence and legal authority.  The RO's 
adjudication of the claim should include 
consideration of Mittleider (cited to 
above), as well as whether "staged 
rating," pursuant to Fenderson (cited to 
above), is appropriate.

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time period.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

